Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/IB2017/050854, filed 2/16/2017.  This application claims benefit to U.S. Provisional Application Serial Number 62/295,893, filed 2/16/2016.  Claims 1, 3, 5-9, 18-19, 23-24 and 32 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-9, 18-19 and 23-24 in the reply filed on 5/3/2021 is acknowledged.  No claims are withdrawn because claims 2, 4, 10-17, 20-22 and 25-31 have been canceled.  Claim 32 is new and is included in Group I.  Claims 1, 3, 5-9, 18-19, 23-24 and 32 have been examined on the merits.
NOTE: Applicant requests an explanation for the species election in the restriction requirement mailed 2/1/2021.  The species election requirement has been withdrawn.

Information Disclosure Statement
The information disclosure statements submitted on 8/16/2018, 9/18/2018 and 4/22/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lunstroth, US Patent 3300896, issued 1/31/1967 (US Patent cite 1, IDS, 8/16/2018; herein “Lunstroth”).
Lunstroth teaches a system for growing vegetation (Title) comprising a rotating growth mat (continuous belt 10 in Fig. 2; col. 1, ll. 53-54), one or more rollers (11, 12, 11a, 110, 120 and 12a in Fig. 2; col. 2, ll. 45-46), wherein said rotating growth mat is suspended vertically from at least one of said rollers (mat 10 suspends vertically from rollers 11, 12 and 110 in Fig. 2) and a cutting device (16 and 16a in Fig. 2; col. 2, ll. 53-55), wherein said mat comprises a growth side and an inhibited side (the growth side of the mat faces the light source and shows growth of plants, the other side, away from the light source does not show growth of plants in Fig. 2) and wherein said cutting device is 16 and 16a cut the plants grown on the growth side of the mat in Fig. 2) anticipating claim 1.
Lunstroth teaches that the system further comprises a nutrients delivery device positioned adjacent to said growth side of said mat (spreaders 13 and 13a in Fig. 2, positioned adjacent to growth side of mat, apply a nutrient solution; col. 2, ll. 47-49) and an artificial light source (light sources 20 and 20a in Fig. 2; col. 2, ll. 40-41) anticipating claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lunstroth.
The discussion of Lunstroth regarding claims 1 and 5 set forth in the rejection above is incorporated herein.
Lunstroth discloses artificial light sources 16 and 16a but doesn’t state that they are red or blue light emitting diodes (LEDs).  LEDs are a conventional type of artificial light source and particular plants have preferential wavelengths of light for growth.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use red or blue LEDs for the light sources in prima facie obvious.
Lunstroth does not teach that there is a plurality of rotating growth mats; however, as discussed in MPEP 2144.04(VI)(C), legal precedent from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) would indicate that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Lunstroth does not teach that a first rotating growth mat is above a second rotating growth mat; however, as discussed in MPEP 2144.04(VI)(D), legal precedent from In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) would indicate that rearrangement of parts is a matter of design choice (MPEP 2144.04(VI)(C)).  Thus, the system of claim 18, which could comprise a duplication of the system taught by Lunstroth wherein one rotating growing mat is above the other is not patentably distinct from the teachings of Lunstroth.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the row of growth mats (i.e. one system arranged above the other) to change position according to the sun because the purpose of the invention is to grow vegetation, which requires light; thus, changing the position to best utilize solar radiation would be an obvious way to maximize efficiency; therefore, claim 18 is prima facie obvious.
Lunstroth teaches that the growth mat has a backing layer (i.e. the conveyor belt; col. 1, ll. 53-54) and teaches implanting the seeds for the vegetation into a gelatinous nutrient medium contained by and on the belt (col. 1, ll. 18-21) wherein a plurality of seeds are provided at intervals to the medium (col. 3, claim 2); hence, a person of prima facie obvious.

Claims 1, 5-9, 18-19, 23-24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lunstroth in view of Vanhercke et al., US 2013/0247451 (cite A, attached PTO-892; herein “Vanhercke”).
The discussion of Lunstroth regarding claims 1, 5-6, 9 and 18 set forth in the rejection above is incorporated herein.
Lunstroth doesn’t teach that his system for growing vegetation comprises an anaerobic digestion system to utilize the biomass cut from the rotating growth mat; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to anaerobically digest the cut vegetation from the rotating growth mat in view of the disclosure of Vanhercke.
Vanhercke teaches converting plant matter to biofuels by anaerobic digestion [0472] wherein the plant matter can be the vegetative parts of plants [0003] wherein the vegetative part of plants can comprise the aerial (i.e. above ground) plant parts [0016] where the vegetative parts of plants can be harvested with a mechanical harvester, ground (i.e. milled) and processed to produce biofuels [0015].  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the system made obvious by Lunstroth to further comprise an prima facie obvious.
The system of claim 18 was discussed as obvious over Lunstroth in the rejection set forth above.  A person of ordinary skill in the art at the time of filing would have found it obvious to anaerobically digest the cut vegetation from the rotating growth mats in the system of claim 18 in view of the disclosure of Vanhercke.
Vanhercke teaches converting plant matter to biofuels by anaerobic digestion [0472].  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to anaerobically digest the cut vegetation from the rotating growth mats from the system of claim 18 in order to produce biofuels; therefore, claim 19 is prima facie obvious.
The location of the system made obvious by Lunstroth in view of Vanhercke is not indicated as being limited; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to dispose the system for growing vegetation and producing biofuels on an offshore platform because there would be unimpeded access to the sun as well as the possibility of alternative energy sources such as wind, solar and wave power; therefore, claim 23 is prima facie obvious.
prima facie obvious.
Lunstroth doesn’t teach that his system for growing vegetation comprises the cutting device coupled to a cryogenic milling device configured to disintegrate said vegetation grown on said growth mat.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to couple a milling device configured to disintegrate said vegetation grown on said growth mat to the cutting device in Lunstroth’s system in order to prepare the biomass for anaerobic digestion in view of the disclosure of Vanhercke.  
Vanhercke teaches preprocessing biomass for anaerobic digestion by grinding (milling) [1234] and teaches a cryogenic milling process [1407] wherein plant material is ground in liquid nitrogen (i.e. cryogenic milling).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to couple a cryogenic milling device configured to disintegrate said vegetation grown on said growth mat to the cutting device in Lunstroth’s system in order to prepare the biomass for anaerobic digestion; therefore, claim 32 is prima facie obvious.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651